DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
The restriction between Species A and B set forth on 1/27/2021 has been withdrawn. Claims 1-11 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Clarahan (US 2008/0000195).


a plurality of cell columns (strings of photovoltaic cells 2) ([26]-[29]), each of the plurality of cell columns comprising a plurality of solar cells (two shown in each column in Figure 1), each cell column having a space between the adjacent cell columns to allow light to pass therethrough (Figure 1, light passes through the window between cell strings); 
a pair of encapsulant sheets coupled to the plurality of cell columns (front and back polymer adhesive films, [28]), the pair of encapsulant sheets being coupled together on either side of the plurality of cell columns to maintain the arrangement of the cell columns, the pair of encapsulant sheets being translucent ([28], cells are encapsulated and laminated in polymer adhesive film);
a bottom frame (20 and 22) coupled to the pair of encapsulant sheets (Figures 1-3 and [21), the bottom frame being rectangular (Figure 1) and having a bottom horizontal portion (20) and a bottom vertical portion (22) (Figures 1-3 and [21]), 
the pair of encapsulant sheets being coupled to the bottom horizontal portion within the bottom vertical portion ([28], the encapsulated cells are located between glass panes 10 and 12 which are coupled to and within the frame); and 
a top frame (18) coupled to the bottom frame (20 and 22), the top frame conforming to the bottom frame and having a top horizontal portion and a top vertical portion (Figures 1-3 and [21]), the top vertical portion being coupled to the bottom vertical portion (22) of the bottom frame to seal the pair of encapsulant sheets between the top horizontal portion and the bottom horizontal portion ([28], the encapsulated cells 

Regarding claim 5, Clarahan discloses all of the claim limitations as set forth above. Clarahan additionally discloses a weather protection pane (front glass pane 12) coupled to the pair of encapsulant sheets ([27]-[28] and Figures 1-3, the front glass sheet is coupled to the polymer adhesive film encapsulant), the weather protection pane (front glass sheet 12) conforming to the pair of encapsulant sheets ([27]-[28]) and being coupled between the pair of encapsulant sheets and the top frame (18) (Figures 1-3 and [27]-[28], [17] and [19]).

Regarding claim 6, Clarahan discloses all of the claim limitations as set forth above. Clarahan additionally discloses a moisture protection barrier (rear glass pane 10) coupled to the pair of encapsulant sheets ([27]-[28] and Figures 1-3, the photovoltaic laminate can be formed by sandwiching the polymer encapsulant and cells between the two glass sheets and pressing and heating), the moisture protection barrier (rear glass pane 10) conforming to the pair of encapsulant sheets ([27]-[28] and Figures 1-3, the photovoltaic laminate can be formed by sandwiching the polymer encapsulant and cells between the two glass sheets and pressing and heating which results in the front and rear glass panes conforming to the encapsulant sheets) and being coupled between the pair of encapsulant sheets and the bottom frame (20) (Figures 1-3 and [27]-[28], and [19]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Clarahan (US 2008/0000195), as applied to claim 1 above.

Regarding claims 2-4, Clarahan discloses all of the claim limitations as set forth above. Clarahan does not disclose that each of the solar cells having an inner side, an outer side, a top side, and a bottom side, the inner side being vertical, the top side and the bottom side extending perpendicularly from the inner side, and the outer side having an upper section extending perpendicularly from the top side, a lower section extending perpendicularly from the bottom side, and a medial indent section extending between 
	However, Clarahan discloses that the cells can be any desired shape or configuration ([26]) and discloses that the cells can be connected in series and parallel as desired to achieve the desired power output ([29]) and it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the shape of the solar cells of Clarahan to have the claimed shape, as such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

	However, Clarahan discloses that the cells can be any desired shape or configuration ([26]) and discloses that the cells can be connected in series and parallel as desired to achieve the desired power output ([29]) and it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the shape of the solar cells of Clarahan to have the claimed plus-shape, as such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Clarahan (US 2008/0000195) in view of Gay et al. (US 4,461,922).
	Regarding claim 7, Clarahan discloses all of the claim limitations as set forth above. Clarahan additionally discloses that the pair of encapsulant sheets is vacuum laminated polyvinyl butyral (PVB) ([28]), but Clarahan does not disclose that the pair of encapsulant sheets is ethylene vinyl acetate.
	Gay discloses an array of solar cells (112) that is encapsulated between a pair of transparent dielectric pottant layers (140 and 142). Gay discloses that the pottant layers 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the PVB material of the pair of encapsulant sheets with the EVA material taught by Gay, because EVA is a known suitable transparent encapsulant material used in photovoltaic modules and is optically transparent, electrically insulative and thermally stable (Gay, column 9 lines 45-55) and such a combination would amount to nothing more than the simple substitution of one known encapsulant material for another to obtain predictable results.

Regarding claim 10, Clarahan discloses a semi-transparent solar panel apparatus in Figure 1 and abstract (window is semi-transparent) comprising:
a plurality of cell columns (strings of photovoltaic cells 2) ([26]-[29]), each of the plurality of cell columns comprising a plurality of solar cells (two shown in each column in Figure 1), each cell column having a space between the adjacent cell columns to allow light to pass therethrough (Figure 1, light passes through the window between cell strings); 
a pair of encapsulant sheets coupled to the plurality of cell columns (front and back polymer adhesive films, [28]), the pair of encapsulant sheets being coupled together on either side of the plurality of cell columns to maintain the arrangement of the 
a bottom frame (20 and 22) coupled to the pair of encapsulant sheets (Figures 1-3 and [21), the bottom frame being rectangular (Figure 1) and having a bottom horizontal portion (20) and a bottom vertical portion (22) (Figures 1-3 and [21]), 
the pair of encapsulant sheets being coupled to the bottom horizontal portion within the bottom vertical portion ([28], the encapsulated cells are located between glass panes 10 and 12 which are coupled to and within the frame); and 
a top frame (18) coupled to the bottom frame (20 and 22), the top frame conforming to the bottom frame and having a top horizontal portion and a top vertical portion (Figures 1-3 and [21]), the top vertical portion being coupled to the bottom vertical portion (22) of the bottom frame to seal the pair of encapsulant sheets between the top horizontal portion and the bottom horizontal portion ([28], the encapsulated cells are located between glass panes 10 and 12 which are coupled to and sealed within the frame);
a weather protection pane (front glass pane 12) coupled to the pair of encapsulant sheets ([27]-[28] and Figures 1-3, the front glass sheet is coupled to the polymer adhesive film encapsulant), the weather protection pane (front glass sheet 12) conforming to the pair of encapsulant sheets ([27]-[28]) and being coupled between the pair of encapsulant sheets and the top frame (18) (Figures 1-3 and [27]-[28], [17] and [19]); and 
a moisture protection barrier (rear glass pane 10) coupled to the pair of encapsulant sheets ([27]-[28] and Figures 1-3, the photovoltaic laminate can be formed 

Clarahan does not disclose that each of the solar cells having an inner side, an outer side, a top side, and a bottom side, the inner side being vertical, the top side and the bottom side extending perpendicularly from the inner side, and the outer side having an upper section extending perpendicularly from the top side, a lower section extending perpendicularly from the bottom side, and a medial indent section extending between the upper section and the lower section towards the inner side, inner side defining an upper square portion, a medial thin portion, and a lower square portion of the solar cell, further comprising the plurality of cell columns comprising a leftmost column, a plurality of central columns, and a rightmost column, the leftmost column having the solar cells coupled with the top side to the bottom side of the adjacent solar cell with the inner side of each cell adjacent a leftmost edge of the pair of encapsulant sheets, the rightmost column having the solar cells coupled with the top side to the bottom side of the adjacent solar cell with the inner side of each cell adjacent a rightmost edge of the pair of encapsulant sheets, each central column having pairs of the solar cells coupled with the inner side to the inner side, the pairs of the solar cells being coupled with the 
	However, Clarahan discloses that the cells can be any desired shape or configuration ([26]) and discloses that the cells can be connected in series and parallel as desired to achieve the desired power output ([29]) and it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the shape of the solar cells of Clarahan to have the claimed shape, as such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

	Clarahan additionally discloses that the pair of encapsulant sheets is vacuum laminated polyvinyl butyral (PVB) ([28]), but Clarahan does not disclose that the pair of encapsulant sheets is ethylene vinyl acetate.
	Gay discloses an array of solar cells (112) that is encapsulated between a pair of transparent dielectric pottant layers (140 and 142). Gay discloses that the pottant layers (140 and 142) may be made of any suitable transparent material including polyvinyl butyral (PVB) or ethylene vinyl acetate (EVA)  and discloses that both PVB and EVA are optically transparent, electrically insulative and thermally stable (Figure 8 and column 9 lines 45-55).


Regarding claim 11, Clarahan discloses a semi-transparent solar panel apparatus in Figure 1 and abstract (window is semi-transparent) comprising:
a plurality of cell columns (strings of photovoltaic cells 2) ([26]-[29]), each of the plurality of cell columns comprising a plurality of solar cells (two shown in each column in Figure 1), each cell column having a space between the adjacent cell columns to allow light to pass therethrough (Figure 1, light passes through the window between cell strings); 
a pair of encapsulant sheets coupled to the plurality of cell columns (front and back polymer adhesive films, [28]), the pair of encapsulant sheets being coupled together on either side of the plurality of cell columns to maintain the arrangement of the cell columns, the pair of encapsulant sheets being translucent ([28], cells are encapsulated and laminated in polymer adhesive film);
a bottom frame (20 and 22) coupled to the pair of encapsulant sheets (Figures 1-3 and [21), the bottom frame being rectangular (Figure 1) and having a bottom horizontal portion (20) and a bottom vertical portion (22) (Figures 1-3 and [21]), 

a top frame (18) coupled to the bottom frame (20 and 22), the top frame conforming to the bottom frame and having a top horizontal portion and a top vertical portion (Figures 1-3 and [21]), the top vertical portion being coupled to the bottom vertical portion (22) of the bottom frame to seal the pair of encapsulant sheets between the top horizontal portion and the bottom horizontal portion ([28], the encapsulated cells are located between glass panes 10 and 12 which are coupled to and sealed within the frame);  
a weather protection pane (front glass pane 12) coupled to the pair of encapsulant sheets ([27]-[28] and Figures 1-3, the front glass sheet is coupled to the polymer adhesive film encapsulant), the weather protection pane (front glass sheet 12) conforming to the pair of encapsulant sheets ([27]-[28]) and being coupled between the pair of encapsulant sheets and the top frame (18) (Figures 1-3 and [27]-[28], [17] and [19]); and 
a moisture protection barrier (rear glass pane 10) coupled to the pair of encapsulant sheets ([27]-[28] and Figures 1-3, the photovoltaic laminate can be formed by sandwiching the polymer encapsulant and cells between the two glass sheets and pressing and heating), the moisture protection barrier (rear glass pane 10) conforming to the pair of encapsulant sheets ([27]-[28] and Figures 1-3, the photovoltaic laminate can be formed by sandwiching the polymer encapsulant and cells between the two glass sheets and pressing and heating which results in the front and rear glass panes 

Clarahan does not disclose that each of the solar cells is plus-shaped and having a top square portion, a bottom square portion, a left square portion, and a right square portion and the solar cells of each of the plurality of cell columns being coupled with the top square portion to the bottom square portion of the adjacent solar cell.
	However, Clarahan discloses that the cells can be any desired shape or configuration ([26]) and discloses that the cells can be connected in series and parallel as desired to achieve the desired power output ([29]) and it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the shape of the solar cells of Clarahan to have the claimed plus-shape, as such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	
	Clarahan additionally discloses that the pair of encapsulant sheets is vacuum laminated polyvinyl butyral (PVB) ([28]), but Clarahan does not disclose that the pair of encapsulant sheets is ethylene vinyl acetate.
	Gay discloses an array of solar cells (112) that is encapsulated between a pair of transparent dielectric pottant layers (140 and 142). Gay discloses that the pottant layers (140 and 142) may be made of any suitable transparent material including polyvinyl 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the PVB material of the pair of encapsulant sheets with the EVA material taught by Gay, because EVA is a known suitable transparent encapsulant material used in photovoltaic modules and is optically transparent, electrically insulative and thermally stable (Gay, column 9 lines 45-55) and such a combination would amount to nothing more than the simple substitution of one known encapsulant material for another to obtain predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726